Citation Nr: 0318948	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.   Entitlement to a compensable rating for a bilateral foot 
disorder, described as callosities of feet with heel spurs 
and plantar fasciitis, for the period from February 20, 1998, 
to June 10, 1998.

2.  Entitlement to a rating in excess of 10 percent for a 
bilateral foot disorder, described as callosities of feet 
with heel spurs and plantar fasciitis from June 10, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which established service 
connection for callosities of both feet, and assigned a 
noncompensable disability rating effective from February 
1998, the date of claim.  The veteran filed a timely notice 
of disagreement to this rating decision.  By rating decision 
in June 1998, the RO increased the evaluation to 10 percent 
effective from June 10, 1998.

The veteran testified at a personal hearing in September 1999 
before a RO hearing officer.  In addition, he testified at a 
March 2001 hearing at the RO before the Board Member signing 
this document.  Transcripts of both hearings are of record.

In June 2001, the Board remanded this case for the RO to 
obtain additional evidence, reexamine the veteran's feet and 
ankle disabilities, and adjudicate the issues on the title 
page.

By rating action in November 2002, the RO granted service 
connection for degenerative changes of the feet with painful 
motion, both feet associated with callosities of feet with 
heel spurs and plantar fasciitis.  A 10 percent rating was 
awarded for the degenerative changes retroactive to February 
20, 1998.  This rating was separate and in addition to the 10 
percent rating for callosities of feet with heel spurs and 
plantar fasciitis.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's right foot disorder has been manifested by 
callosities with heel spurs and plantar fasciitis since 
February 20, 1998, productive of moderate impairment.

3.  The veteran's left food disorder has been manifested by 
callosities with heel spurs and plantar fasciitis since 
February 20, 1998, productive of moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating have been met for 
callosities of the right foot with heel spurs and plantar 
fasciitis have been met since February 20, 1998.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2002).

2.  The criteria for a 10 percent rating have been met for 
callosities of the left foot with heel spurs and plantar 
fasciitis have been met since February 20, 1998.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.   On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in the April 
1998, October 2001 rating decisions; the Board remand in 
January 2001; the June 1999 statement of the case; and 
November 1999, February 2000, and November 2002 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disabilities on appeal.  Service, VA, and private 
outpatient and hospital treatment records have been 
associated with the claims file.  He has also been afforded a 
personal hearing as well as a travel Board hearing at the RO 
in March 2001.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  


Background.  The veteran had active military service from 
November 1976 to July 1992.

In February 1998, the veteran filed a claim for service 
connection for a bilateral foot disorder.

In a March 1998 VA examination the veteran reported foot pain 
since basic training when he noted corns popping up on the 
dorsal lateral aspects of both small toes at about the level 
of the DIP (distal interphalangeal) joint.  This was treated 
by filing the corns down.

The examiner noted normal motion and gait pattern of the feet 
without obvious functional limitations.  There was no 
evidence of instability, weakness, edema, abnormal skin 
breakdown, or any type of vascular deficiency.  There were 
callosities over the dorsolateral aspects of both DIP joints 
of the small toes bilaterally which were somewhat tender to 
palpations and also provided discomfort with motion at the IP 
joint.  He had normal posture of the feet with no evidence of 
hammertoe, high arch, or clawfoot.  Mild pes planus was 
noted, but it was very supple and easily correctable.  The 
hind feet easily went into varus with toe standing.  There 
was evidence of slight fungal infection notable on the 
plantar surface of both feet.

X-rays revealed extensive vascular appearing calcifications, 
worse on the left.  Moderate to large spurs were noted 
involving the calcaneous.  There was very minimal loss of 
plantar arch, greater on right, with slight talar beaking, 
and slight spurring or ossicles at the dorsal aspect of the 
navicular talus articulation, worse on right.   Slight pseudo 
spurring involving distal phalanges of big toes was noted.  
There was no significant hallux valgus.  Minimal degenerative 
changes were noted, involving the distal interphalangeal 
joints of the 3rd, 4th, and 5th toes, greater on the left foot.

The diagnoses were mild pes planus, asymptomatic and easily 
correctable; diffuse fungal infection at the plantar aspects 
of both feet; and a mild case of dorsolateral callosities 
over the small toe DIP joints bilaterally.

By a rating decision in April 1998, service connection was 
granted for callosities, bilateral feet.  A noncompensable 
evaluation was assigned, effective from February 20, 1998, 
the date of the initial claim, pursuant to Diagnostic Code 
5299-5284.

In June 1998 the veteran submitted a statement from Henry A. 
McAninch, Jr., DPM who treated the veteran for the first time 
in May 1998.  The veteran had complained of sharp pain on the 
bottoms of his feet.  He was x-rayed and diagnosed with 
bursitis, a calcaneal spur, and plantar fasciitis.

By a rating decision in June 1998, the rating for 
callosities, bilateral feet was increased to 10 percent.  In 
making that determination the RO considered Dr. McAninch's 
June 1998 statement.  The effective date was June 10, 1998, 
the date the statement was received at the RO.

A second statement from Dr. McAninch, was received in June 
1998, noting he was treating the veteran on a weekly basis 
for bursitis, calcaneal spurs, and plantar fasciitis.  He 
noted that if the conditions worsen he would advise the 
veteran, "to seek work were he could be off of his feet for 
several hours."

In a September 1999 personal hearing the veteran submitted a 
third statement from Dr. McAninch, dated in August 1999, 
which noted complaints of sharp pain on the bottom of the 
veteran's feet.  Any prolonged walking or standing aggravated 
the condition causing pain.  The diagnosis was chronic 
painful heel spurs, and painful plantar fasciitis.  

The veteran testified that his foot pain increased as time 
passed.  He worked 12 hour shifts while standing on concrete 
floors and constantly walking.  Every night after work he 
soaked his feet.  He saw his foot doctor every week and wore 
a foot wrap daily, which was prescribed by his doctor.   The 
calluses were located on the ball of his feet and the spurs 
were in his ankles.  

In a January 2000 VA examination the examiner noted the 
veteran was being treated by a podiatrist who tried various 
soaks, pain medicine, wraps, and shoe inserts without any 
improvement.  He had not had any splints, injections, 
physical therapy, or surgery.  The symptoms were constant and 
got worse with ambulation.  

The examiner noted a slight planovalgus deformity in the left 
foot worse than in the right foot.  He could heel toe walk.  
There was tenderness to palpations along the insertion of the 
Achilles tendon, and over the plantar fascia.  There were 
otherwise no signs of callosities or areas of hyperkeratosis.  
His foot was otherwise flexible.  Ankles could be dorsiflexed 
to 10 percent with his knee fully extended.  The diagnosis 
was bilateral, plantar fasciitis.  

In a March 2001 hearing before the Board Member sitting at 
the RO, the veteran offered testimony in support of his 
claim.  He provided records from Dr. McAninch showing visits 
from May 1998 to August 2000, a statement of account which 
reflected that he underwent osteotomy in July 2000 and a 
document which reflected that he saw M. Visk, M.D., of The 
Orthopaedic Surgery and Sports Medicine Center, in 
Spartanburg, South Carolina, on February 22, 2001, for a 
detailed consultation.  The veteran reported that he had 
undergone surgery on his right foot to remove a bone spur in 
July 2000.  He stated that he also needed surgery on his left 
foot to remove a bone spur, which was growing into a tendon.

The Board remanded this case in June 2001 to obtain records 
of private treatment, which the veteran received for his 
bilateral foot problems.  In addition it was determined that 
he should be accorded another examination for disability 
evaluation purposes inasmuch as he has undergone surgery on 
his right foot or ankle since the most recent examination for 
disability evaluation purposes.

By rating action in October 2001, entitlement to a temporary 
total evaluation for convalescence was granted from July 27 
until September 27, 2000.  This was based on convalescence 
following foot surgery.  The rating reverted back to a 10 
percent rating from October 1, 2000.  With this rating action 
the RO changed the description of the veteran's bilateral 
foot disorder from callosities of feet to callosities of feet 
with heel spurs and plantar fasciitis.

In an October 2002 VA foot examination the examiner noted 
reviewing the claims file.  The veteran had heel spurs 
removed in July 2000.  He reported pain, particularly with 
rising on his toes and stiffness in his lower extremities.  
The right foot was nontender to palpations of the plantar 
heel, and no palpable spur was noted.  The left lower 
extremity revealed a Haglund's deformity, which was moderate 
to large, and a 6 cm. incision, which was well healed on the 
medial aspect of the heel.  He had tenderness to palpation 
over the insertion of the Achilles tendon with 4+/5 
gastrosoleus strength with give away secondary to pain.  The 
right lower extremity showed a mild Haglund's deformity with 
no evidence of insertional tendonitis or pain with palpation 
and/or resistant strength of the gastrosoleus complex.  The 
diagnosis was bilateral Haglund's deformity, left greater 
than right with insertional tendonitis of the left Achilles 
tendon.  

X-rays also revealed a small amount of degenerative change at 
the medial malleolus, left ankle.  Some calcaneal spurring 
and vascular calcification was noted bilaterally.  The left 
foot revealed degenerative changes at the first DIP joint.  
Remaining joint spaces were well preserved.  Some calcaneal 
spurring was present.  The right foot's joint spaces were 
well preserved, and some calcaneal spurring was present.

By rating action in November 2002, service connection was 
granted for degenerative changes with painful motion, both 
feet and a 10 percent rating was assigned.  This was granted 
in addition to the 10 percent rating in effect for 
callosities of the feet with heel spurs and plantar 
fasciitis.


Criteria.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The Board notes that the veteran is appealing the 
original assignment of a disability rating following an award 
of service connection.  In a claim for a greater original 
rating after an initial award of service connection, all of 
the evidence submitted in support of the veteran's claim is 
to be considered.  Separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The effective date for the grant of direct service 
connection, as defined in 38 C.F.R. § 3.4(b) (2002) is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 
2002); 38 C.F.R. §§ 3.400(a) & 3.400(b)(2) (2002).  The Court 
has held that evidence submitted after the original date of 
claim may be used to establish that the claimed disability 
existed at the date of claim for purposes of fixing an 
appropriate effective date.  McGrath v. Gober, 14 Vet. App. 
28 (2000); Woods v. Gober, 14 Vet. App. 214 (2000).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2002).  The RO rated the 
veteran's bilateral foot disorder, described as callosities 
of feet with heel spurs and plantar fasciitis by analogy to, 
Foot injuries, other, under Diagnostic Code 5284, and the 
Board agrees.    

Diagnostic Code 5284, contemplates foot injuries.  A 10 
percent rating is assigned when the injury is moderate.  
Moderately severe foot injuries are rated as 20 percent 
disabling, and a maximum rating of 30 percent is assigned for 
severe foot injuries. A notation following this Diagnostic 
Code provides that a 40 percent rating is to be assigned with 
actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

Analysis.  After a careful review of the evidence of record, 
the Board concludes that a separate 10 percent evaluation is 
warranted for the impairment of each foot resulting from 
callosities with heel spurs and plantar fasciitis.  Each of 
the veteran's feet has been affected by callosities with heel 
spurs and plantar fasciitis since the time of his application 
for compensation on February 20, 1998.  Considering the 
evidence of record, findings, opinions, and subjective 
complaints, the Board concludes that the symptoms 
attributable to the callosities with heel spurs and plantar 
fasciitis more nearly approximate moderate impairment of each 
foot.  Thus, separate 10 percent ratings, but no more, can be 
supported for the impairment attributable to callosities of 
feet with heel spurs and plantar fasciitis under Diagnostic 
Code 5284.

The evidence from Dr. McAninch received in June 1998 and 
thereafter confirms that the veteran's symptoms include pain 
on the bottoms of his feet and warrant a diagnosis of plantar 
fasciitis.  As the Court has held that evidence submitted 
after the original date of claim may be used to establish 
that the claimed disability existed at the date of claim for 
purposes of fixing an appropriate effective date, the Board 
finds that the effective date for the grant of a 10 percent 
rating for each foot for the callosities with heel spurs and 
plantar fasciitis is February 20, 1998, the date of receipt 
of the veteran's claim.  McGrath v. Gober, 14 Vet. App. 28 
(2000); Woods v. Gober, 14 Vet. App. 214 (2000).  Thus, 
separate 10 percent ratings are warrant for each foot since 
this date.  

An evaluation in excess of 10 percent for each foot, however, 
is not warranted.  It has not been demonstrated that the 
veteran's symptoms are productive of impairment 
characteristic of moderately severe foot injuries such as to 
warrant a 20 percent rating under code 5284.  Additionally, 
it is noted that the RO has granted service connection for 
degenerative changes of the feet with painful motion and that 
a separate 10 percent rating has been awarded for the 
degenerative changes retroactive to February 20, 1998.


ORDER

Entitlement to a 10 percent rating for callosities of the 
right foot with heel spurs and plantar fasciitis is granted 
effective from February 20, 1998, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a 10 percent rating for callosities of the 
left foot with heel spurs and plantar fasciitis is granted 
effective from February 20, 1998, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

